Case 4:18-cv-00792-ALM Document 127 Filed 05/06/19 Page 1 of 6 PageID #: 6999



                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

DOMAIN PROTECTION, LLC                                §
                                                      §
V.                                                    §     CASE NO. 4:18-CV-792
                                                      §
SEA WASP, LLC, VERNON                                 §
DECOSSAS, AND GREGORY FAIA                            §

SEA WASP’S NOTICE OF REQUEST FOR THE COURT TO SET THE DEPOSITION
OF DOMAIN PROTECTION, LLC AND PERMIT SEA WASP TO PROCEED TO SEEK
   SANCTIONS, AS APPROPRIATE REGARDING PLAINTIFF AND LISA KATZ

       Defendant Sea Wasp, LLC (“Sea Wasp”) files this Notice of Request for the Court to order

the setting of the Rule 30(b)(6) deposition of Domain Protection, LLC and confirming permission

to seek sanctions or other relief against either or both of Domain Protection, LLC and Lisa Katz,

as follows:

                                                I

        Inability to Meet and Confer re. Domain Protection’s 30(b)(6)’s Deposition

       During the Court’s scheduled telephone conference at 8 a.m. today, the Court directed the

parties on the teleconference to meet and confer. That direction was given to Gary Schepps as

attorney for Plaintiff and to Roger Sanders and David Vinterella as attorneys for Defendant Sea

Wasp. At approximately 8:35 a.m. the undersigned and Mr. Vinterella together called both Mr.

Schepps’ office and personal cell lines. There was no response. A message was left on Mr.

Schepp’s office voice mail, giving the separate phone numbers of each Sea Wasp lawyer and

requesting a return call. A follow-up email was sent (see Ex. “A.”). It confirmed that call and

set out two additional times that counsel for Sea Wasp would hold open for consultation on the

Rule 30(b)(6) deposition: 12 noon and 1 p.m. on May 3, 2019. There was no restriction,

however, for other times to consult on May 3, 2019.


                                                1
Case 4:18-cv-00792-ALM Document 127 Filed 05/06/19 Page 2 of 6 PageID #: 7000



       Since Mr. Schepps did not call at 12:00 noon, a few minutes after noon the undersigned

and Mr. Vinterella together again called both Mr. Schepps’ office and personal cell lines. There

was no response. A message was again left on Mr. Schepps’ office voice mail giving the

separate phone numbers of each Sea Wasp lawyer and requesting a return call. A follow-up

email was sent (see Ex. “B.”). It confirmed that call, and reminded Mr. Schepps of the additional

specific time that counsel for Sea Wasp would hold open for consultation: 1 p.m. There was no

restriction, however, for other times to consult on May 3, 2019.

       In the interim Mr. Schepps sent an email saying, in effect, he would not consult unless

Sea Wasp’s lead counsel designated with the Court was on the phone line. See Exhibit “C.” Ms.

Liane Janovsky, who had had a recent surgery to remove her appendix, had earlier notified Mr.

Schepps that the undersigned was the contact person for a “meet and confer” on discovery

matters. See Exhibit “D.” Despite that a) good cause for a substitute lead counsel to confer and

b) despite the Court’s direction for the lawyers on the 8:00 a.m. conference call – Schepps,

Sanders, and Vinterella -- to meet and confer, the undersigned prepared (with Mr. Vinterella’s

approval) an Amended Notice of Appearance designating the undersigned as lead counsel. [Dkt.

#125]. It was filed at 12:52 p.m. Presumably that filing would eliminate Mr. Schepp’s latest-

stated obstacle to a “meet and confer.”

       Just after 1 p.m. the undersigned and Mr. Vinterella together called both Mr. Schepps’

office and personal lines. There was no response. A message was again left on Mr. Schepps’

office voicemail giving separate phone numbers of each Sea Wasp lawyer and requesting a

return call. A follow-up email was sent (see Ex. “E.”). It confirmed that call.

                                             II.




                                                   2
Case 4:18-cv-00792-ALM Document 127 Filed 05/06/19 Page 3 of 6 PageID #: 7001



                      Inability to Meet and Confer Re. Lisa Katz Deposition

       The Court’s minute entry of 8:14 a.m. today references depositions, plural. Since Ms.

Katz elected to ignore the subpoena properly served on her in her individual capacity on April

27, Sea Wasp understands it may file a motion to compel and/or for sanctions as the rules may

allow. Nevertheless, at 9:02 a.m. the undersigned and Mr. Vinterella did email the lawyer Mr.

Schepps identified as representing Ms. Katz, Mr. Marc Katz. See Exhibit “F.”

       Further, at 9:26 a.m. the undersigned sent Mr. Katz a copy of the Court’s 8:14 a.m.

minute entry.

       Finally, at 1:08 p.m. today the undersigned and Mr. Vinerella together called the law

office of Mr. Katz in an effort to speak to him regarding the deposition issues related to his

mother’s failure to appear yesterday, May 2, 2019, and potential rescheduling. Mr. Katz was

reportedly at lunch and the undersigned and Mr. Vinterella provided our respective mobile phone

numbers for a return call. As of the filing of this Notice, there has been no responsive email or

phone call from Mr. Katz regarding any of the three efforts to “meet and confer.” In fact, there is

not even a confirmation of Mr. Schepps’ announcement that Mr. Katz was serving as Lisa Katz

personal attorney in this matter.

                                              III.

                                      Request of the Court

       The Court directed a “meet and confer” between counsel for Plaintiff and counsel for

Defendant Sea Wasp. Good faith efforts have been made. To the extent that the Court directed a

“meet and confer” with potential personal counsel for Ms. Lisa Katz, good faith efforts have

been made. Neither set of efforts has been successful. Accordingly, this notice is filed.


                                                 3
Case 4:18-cv-00792-ALM Document 127 Filed 05/06/19 Page 4 of 6 PageID #: 7002



       Defendant Sea Wasp requests the Court to order the Rule 30(b)(6) deposition of Domain

Protection, LLC to proceed at 9 a.m. on May 10, 2019, at 111 S. Travis St., Sherman, Texas

75090 on the four topics noticed to Mr. Schepps as Domain Protection, LLC’s counsel, on April

25, 2019, to wit:

   1. The role of Ms. Katz in any aspect of the facts giving rise to Domain Protection, LLC’s
      claim of right to seek judicial relief against Sea Wasp, LLC; Ms Katz knowledge of and
      role as representative of Quantec, LLC as set forth in Judge Sam Lindsay’s February 28,
      2014, order and his other orders; her knowledge of and role in transferring or disposing of
      Quantec, LLC’s interest in the Quasar Portfolio of domain names, and any who assisted
      her in any way or were otherwise involved; her knowledge of and role in the formation of
      Domain Protection, LLC in Virginia and/or Texas, including those who assisted her in
      any way or were otherwise involved; her knowledge of and role in financial interests in
      Domain Protection, LLC; her knowledge of and role in accepting any monies or things of
      value from anyone associated with or working on behalf of Domain Protection, LLC; her
      current role for Domain, LLC; and anything she claims has impacted or altered her
      capacity to testify fully in response to the notice for her deposition in this matter.

   2. The ownership and/or possessory interests of Domain Protection, LLC which confer
      standing or a right of Domain to make the claims it is making in this case.


   3. The existence, description, and location of all records or tangible things that relate to the
      foregoing categories, including the documents requested in Requests for Production Nos.
      1 through13 forwarded to Gary Schepps as attorney for Domain Protection, LLC on or
      about August 8, 2018.


   4. The quantum and records for any attorney’s fee or legal expense claim by Domain
      Protection, LLC in this or related matters, or for claims in other matters existing or
      intended against Sea Wasp, LLC.

       Defendant Sea Wasp proceeds with a request only for the ordering of the deposition of

Domain Protection, LLC, with the understanding that the Court has given Sea Wasp the

opportunity to seek sanctions against each of both Plaintiff Domain Protection, LLC and/or Ms.

Lisa Katz. At this point Defendant Sea Wasp seeks more time to determine if a scheduling of

Ms. Katz deposition is appropriate, allowing for a) confirmation that Mr. Marc Katz will be

representing Ms. Lisa Katz, or someone else, and b) the ability to meet and confer on the issues



                                                4
Case 4:18-cv-00792-ALM Document 127 Filed 05/06/19 Page 5 of 6 PageID #: 7003



relating to Ms. Katz in this matter. It has not even been reasonably possible to determine the

identify of Ms. Katz’ personal lawyer.

                                              Prayer

       Therefore, given the lateness in the day, the Court’s prior commitments, and the need to

seek some relief before the end of this business day, Defendant Sea Wasp respectfully gives

notice as directed by this Court in the May 3, 2019, 8:00 a.m. conference call, and requests relief

as the Court may determine appropriate based on this notice, including the ordering of the Rule

30(b)(6) deposition of Domain Protection, LLC.

                                                       Respectfully submitted,


                                                               /s/ Roger Sanders
                                                       Roger D. Sanders
                                                       TX State Bar No. 17604700
                                                       roger.sanders@somlaw.net

                                                       SANDERS, MOTLEY, YOUNG & GALLARDO
                                                       111 South Travis Street
                                                       Sherman, Texas 75090
                                                       (903) 892-9133
                                                       (903) 892-4302 (fax)

                                                       /s/ Liane A. Janovsky
                                                       Liane A. Janovsky
                                                       Texas Bar No. 00784330
                                                        liane@janovskylaw.com

                                                       JANOVSKY & ASSOCIATES
                                                       2591 Dallas Parkway, Suite 300
                                                       Frisco, TX 76034
                                                       (214) 396-0707 (telephone)
                                                       (682) 224-8987 (facsimile)


                                CERTIFICATE OF SERVICE




                                                 5
Case 4:18-cv-00792-ALM Document 127 Filed 05/06/19 Page 6 of 6 PageID #: 7004



        I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all parties to this matter via the electronic delivery system of the Eastern
District of Texas, Sherman Division.

       So certified on this 3rd day of May, 2019.

                                                           /s/ Roger Sanders __
                                                     Roger D. Sanders




                                                6
